U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 December 26, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Buffalo Funds (the “Trust”) Securities Act Registration No: 333-185040 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and the regulations thereunder, the Trust, hereby certifies that the form of Prospectus/Information Statementand Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Fund dated December 21, 2012, and filed electronically as Pre-Effective Amendment No. 3 to the Fund’s Registration Statement on Form N-14 on December 21, 2012. Please direct any inquiries regarding this filing to me at (414) 765-5384.Thank you for your assistance with respect to this matter. Sincerely, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. for U.S. Bancorp Fund Services, LLC
